Citation Nr: 0510758	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  01-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a heat injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty and 
active duty for training in 1998, 1999, and 2000.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the Winston-Salem 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In November 2001, the veteran requested a Decision 
Review Officer (DRO) hearing.  In April 2002, she cancelled 
her formal hearing request and elected an informal 
conference.  A conference report has been included in the 
record.  

At her DRO informal conference in April 2002, the veteran 
withdrew her claim seeking service connection for pulmonary 
condition/respiratory disorder.  In August 2003, the Board 
granted the veteran a 10 percent rating for right arm vein 
excision scars with lateral cutaneous involvement.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that there are no pertinent treatment records 
outstanding.  Pursuant to an August 2003 Board remand, the 
veteran was requested to identify all sources of treatment 
she received for residuals of a heat injury since May 2002.  
In June 2004, and July 2004 correspondence, the veteran 
indicated that she did not have additional evidence to 
submit.  

The Board notes that in August 2003 the veteran was examined 
for the disability at issue by an internist.  The VA examiner 
indicated that the veteran only had an isolated incident of a 
grand mal seizure and noted that she had headaches associated 
with the disability.  The nature and severity of the 
headaches were not discussed.  It was also noted that the 
veteran had complaints of lightheadedness, palpitations, and 
fatigue.  The RO found that the  service-connected disability 
at issue was most analogous to the criteria for rating 
epilepsy.  However, a rating by analogy to seizures may not 
be the most appropriate, as seizures have not been noted 
since service.  There may be other diagnostic codes which 
afford a more appropriate analogy to the constellation of 
symptoms shown, e.g., dizziness could be rated as vestibular 
disorder and fatigue could be rated as fatigue syndrome.  A 
new examination to explore the nature and severity of current 
symptoms associated with the service connected disability is 
indicated.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not specifically advised to submit 
everything she has pertinent to the claim.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
there is technical compliance with the notice requirements of 
the VCAA without causing significant additional delay in the 
processing of the appeal.

Accordingly, the case is remanded for the following:

1.  The veteran should be provided 
notice of the VCAA (a VCAA letter) that 
specifically advises her to submit 
everything in her possession pertinent 
to her claim.  She should have the 
opportunity to respond.  

2.  The RO should arrange for the 
veteran to be afforded a VA examination 
by a neurologist to determine the 
correct current diagnosis for the 
veteran's service connected disability, 
as well as the nature and severity of 
the symptoms associated with such 
disability.  The neurologist should be 
familiar with the rating schedule, 
38 C.F.R. Part 4, or should be provided 
a copy of the rating schedule.  If the 
neurologist identifies symptoms that 
are not neurological in nature and is 
of the opinion that a consultation with 
a specialist in another field is 
indicated for an accurate assessment of 
the veteran's symptoms, such an 
examination should be arranged.  The 
examiner should explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

